DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akita (US 2010/0302259 A1) in view of Cerny (US 2015/0287166 A1).
7.	With reference to claim 1, Akita teaches An image processing device (Fig. 1) comprising: a command converter that converts the three-dimensional drawing command into a two-dimensional drawing command; a two-dimensional graphics processor that generates two-dimensional drawing data based on the converted two-dimensional drawing command; (“the CPU 10 executes the selected vertex command generation function to generate graphics drawing data 20 on the basis of the graphics drawing control data 23 and the precomputed data 24 and stores the generated graphics drawing data 20 in the VRAM 16.” [0087] “In the case of three-dimensional graphics, the graphics drawing processor 12 computes a two-dimensional image of a three-dimensional object provided as three-dimensional data that is to be viewed from a given angle and writes the data for each pixel in the memory to generate two-dimensional image data 21.  … The graphics drawing processor 12 performs geometric processing such as scaling up and rotation of a three-dimensional object according to the position and posture of the object on the basis of tree-dimensional data (graphics drawing data 20) of the three-dimensional object read from the VRAM 16. A three-dimensional object is typically represented as a collection of many polygons. In the geometry processing, coordinate transformation is performed on a polygon-by-polygon basis as geometric computational processing and computational processing such as light source computation is performed. In the processing, a triangle, which is the simplest polygon, is commonly used. In the geometry processing, geometric processing and light source processing are performed to compute data on the triangles 

    PNG
    media_image1.png
    671
    477
    media_image1.png
    Greyscale

Akita does not explicitly teach a three-dimensional graphics processor that generates three-dimensional drawing data based on a three-dimensional drawing command; and a display controller that displays the two-dimensional drawing data in place of the three-dimensional drawing data when a load of the three-dimensional graphics processor is high. These are what Cerny teaches. Cerny teaches a three-dimensional graphics processor that generates three-dimensional drawing data based on a three-dimensional drawing command; (“The CPU may be configured to execute CPU code 303.sub.C, which may include an application that utilizes graphics, a compiler and a graphics API. The graphics API can be configured to issue draw commands to programs implemented by the GPU." [0046] “The rendering pipeline 330 may be configured to render graphics as images that depict a scene having a two-dimensional or preferably three-dimensional geometry in virtual space (sometime referred to herein as "world space").” [0072]) Cerny also teaches a display controller that displays the two-dimensional drawing data in place of the three-dimensional drawing data when a load of the three-dimensional graphics processor is high. (“In this way pixel resolution can vary for different subsections of the screen of the display device 316 and the graphics processing load of the GPU 304 can be reduced for low-resolution regions of the display simply by reducing the active pixel count in the metadata MD for these regions relative to high resolution regions." [0048] “The pipeline 330 may then proceed to rasterization processing stages 340 associated with converting the scene geometry into screen space and a set of discrete picture elements, i.e., pixels. The virtual space geometry (which can be three-dimensional) may be transformed to screen space geometry (which is typically two-dimensional) through operations that may essentially compute the projection of the objects and vertices from virtual space to the viewing window (or "viewport) of the scene. " [0074]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cerny into Akita, in order to 
provide a realistic experience with high quality and efficiently rendered.
8.	Claim 9 is similar in scope to claim 1, and thus is rejected under similar rationale.
9.	Claims 2, 3, 6, 7, 10, 11 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akita (US 2010/0302259 A1) and Cerny (US 2015/0287166 A1), as applied to claims 1 and 9 above, and further in view of Nakatsuka et al. (US 2004/0189649 A1).
10.	With reference to claim 2, Akita teaches the command converter converts the three- dimensional drawing command into the two-dimensional drawing command (“the CPU 10 executes the selected vertex command generation function to 
The combination of Akita and Cerny does not explicitly teach a priority set in the three-dimensional drawing command. This is what Nakatsuka teaches (“When the graphics processor 50a draws graphics data based on the graphics list, a command as shown in FIG. 28 is transferred from the CPU 10a to the graphics processor 50a and a processing according to the command is executed by the graphics processor 50a. A 3D triangle drawing command is a command for graphics having depth, in which graphics data is varied by adding (or subtracting) a varied component of data between adjacent dots to (or from) the data at the drawing start point in accordance with the movement of the drawing coordinate, and the graphics are darkened depending on the depth thereof.” [0205] “The pixel generation sequence will be explained in detail with 
11.	With reference to claim 3, Akita does not explicitly teach a first frame buffer that stores the three-dimensional drawing data; and a second frame buffer that stores the two-dimensional drawing data, wherein the display controller determines the load of the three-dimensional graphics processor for each frame, and displays the two-dimensional drawing data in place of the three-dimensional drawing data when the load of the three- dimensional graphics processor is high. These are what Cerny teaches. Cerny teaches a first frame buffer that stores the three-dimensional drawing data; and a second frame buffer that stores the two-dimensional drawing data; (“The CPU may be configured to execute CPU code 303.sub.C, which may include an application that utilizes graphics, a compiler and a graphics API. The graphics API can be configured to issue draw commands to programs implemented by the GPU. The CPU code 303.sub.C may also implement physics simulations and other functions. The GPU 304 may be configured to operate as discussed above. In particular, the GPU may execute GPU code 303.sub.G, which may implement shaders, such as compute shaders CS, vertex shaders VS, and pixel shaders PS, as discussed above. To facilitate passing of data between the compute shaders CS and the vertex shaders VS the system may include one or more buffers 305, which may include a frame buffer FB.” [0046] “The rendering pipeline 330 may be configured to render graphics as images that depict a scene having a two-dimensional or preferably three-dimensional geometry in virtual space (sometime referred to herein as "world space").” [0072]) Cerny also teaches the display controller determines the load of the three-dimensional graphics processor for each frame, and displays the two-dimensional drawing data in place of the three-dimensional drawing data when the load of the three- dimensional graphics processor is high. (“In this way pixel resolution can vary for different subsections of the screen of the display device 316 and the graphics processing load of the GPU 304 can be reduced for low-resolution regions of the display simply by reducing the active pixel count in the metadata MD for these regions relative to high resolution regions." [0048] “The pipeline 330 may then proceed to rasterization processing stages 340 associated with converting the scene geometry into screen space and a set of discrete picture elements, i.e., pixels. The virtual space geometry (which can be three-dimensional) may be transformed to screen 
12.	With reference to claim 6, Akita does not explicitly teach a three-dimensional drawing command generation device that generates the three-dimensional drawing command according to a drawing object. This is what Cerny teaches (“The CPU may be configured to execute CPU code 303.sub.C, which may include an application that utilizes graphics, a compiler and a graphics API. The graphics API can be configured to issue draw commands to programs implemented by the GPU.” [0046] “The rendering pipeline 330 may be configured to render graphics as images that depict a scene having a two-dimensional or preferably three-dimensional geometry in virtual space (sometime referred to herein as "world space"). … The rendering pipeline may operate on input data 332, which may include one or more virtual objects defined by a set of vertices that are set up in virtual space and have geometry that is defined with respect to coordinates in the scene.” [0072-0073]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cerny into Akita, in order to provide a realistic experience with high quality and efficiently rendered.
13.	With reference to claim 7, Akita teaches a conversion table that indicates a correspondence between the three-dimensional drawing command and the two- dimensional drawing command. (“the CPU 10 selects the most appropriate one of the vertex command generation functions illustrated in FIGS. 2 through 4. … the CPU 10 executes the selected vertex command generation function to generate graphics drawing data 20 on the basis of the graphics drawing control data 23 and the precomputed data 24 and stores the generated graphics drawing data 20 in the VRAM 16.” [0087] “The graphics drawing processor 12 performs geometric processing such as scaling up and rotation of a three-dimensional object according to the position and posture of the object on the basis of tree-dimensional data (graphics drawing data 20) of the three-dimensional object read from the VRAM 16. A three-dimensional object is typically represented as a collection of many polygons. In the geometry processing, coordinate transformation is performed on a polygon-by-polygon basis as geometric computational processing and computational processing such as light source computation is performed. In the processing, a triangle, which is the simplest polygon, is commonly used. In the geometry processing, geometric processing and light source processing are performed to compute data on the triangles making up a two-dimensional image of the object viewed from a given angle.” [0076])
14.	Claim 10 is similar in scope to claim 2, and thus is rejected under similar rationale.
15.	Claim 11 is similar in scope to claim 3, and thus is rejected under similar rationale.
16.	Claim 14 is similar in scope to claim 7, and thus is rejected under similar rationale.
17.	Claims 4, 5, 8, 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akita (US 2010/0302259 A1), Cerny (US 2015/0287166 A1) and Nakatsuka et al. (US 2004/0189649 A1), as applied to claims 1-3 and 9-11 above, and further in view of Shiga (US 2002/0084999 A1).
18.	With reference to claim 4, Akita does not explicitly teach an error detector that detects an error in the three- dimensional graphics processor, wherein when the error detector detects an error, the display controller displays the two-dimensional drawing data in place of the three-dimensional drawing data. These are what Cerny teaches. Cerny teaches the three- dimensional graphics processor  (“The CPU may be configured to execute CPU code 303.sub.C, which may include an application that utilizes graphics, a compiler and a graphics API. The graphics API can be configured to issue draw commands to programs implemented by the GPU. The CPU code 303.sub.C may also implement physics simulations and other functions. The GPU 304 may be configured to operate as discussed above. In particular, the GPU may execute GPU code 303.sub.G, which may implement shaders, such as compute shaders CS, vertex shaders VS, and pixel shaders PS, as discussed above. To facilitate passing of data between the compute shaders CS and the vertex shaders VS the system may include one or more buffers 305, which may include a frame buffer FB.” [0046] “The rendering pipeline 330 may be configured to render graphics as images that depict a scene having a two-dimensional or preferably three-dimensional geometry in virtual space (sometime referred to herein as "world space").” [0072])  Cerny also teaches the display controller displays the two-dimensional drawing data in place of the three-dimensional drawing data. (“The pipeline 330 may then proceed to 
The combination of Akita, Cerny and Nakatsuka does not explicitly teach an error detector that detects an error, wherein when the error detector detects an error, This is what Shiga teaches (“The disk array 2-i comprises: a plurality of HDDs 21 as information recording and replaying means for recording data items into which the data to record is split and parity data for error detection and correction of the data to record; and a split and unify section 22 connected to the HDDs 21; a bus interface 23 for connecting the split and unify section 22 to the descending data bus 15-i; a bus interface 24 for connecting the split and unify section 22 to the ascending data bus 16-i; and a CPU 25 as a means for controlling the disk array 2-i as a whole.” [0072]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shiga into the combination of Akita, Cerny and Nakatsuka, in order to increase in transfer rate of recording and replaying, and increase in capacity.
a display time measurement device that measures a display time of the two-dimensional drawing data, wherein when the measured display time is less than or equal to a predetermined time, (“An appropriate threshold value may be identified for example by performing both of the conventional graphics drawing data generation process and the graphics drawing data generation process of the present exemplary embodiment to generate graphics drawing data from multiple pieces of test graphics data containing different numbers of vertices and measuring the processing time and loads of both processes.” [0128] “In the case of three-dimensional graphics, the graphics drawing processor 12 computes a two-dimensional image of a three-dimensional object provided as three-dimensional data that is to be viewed from a given angle and writes the data for each pixel in the memory to generate two-dimensional image data 21” [0075])
Akita does not explicitly teach the display controller displays the two-dimensional drawing data in place of the three-dimensional drawing data. This is what Cerny teaches (“The pipeline 330 may then proceed to rasterization processing stages 340 associated with converting the scene geometry into screen space and a set of discrete picture elements, i.e., pixels. The virtual space geometry (which can be three-dimensional) may be transformed to screen space geometry (which is typically two-dimensional) through operations that may essentially compute the projection of the objects and vertices from virtual space to the viewing window (or "viewport) of the scene. " [0074]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
20.	With reference to claim 8, the combination of Akita and Cerny does not explicitly teach the three-dimensional drawing command and the two-dimensional drawing command are commands for meter cluster drawing. This is what Nakatsuka teaches (“A 3D straight line drawing command is used when a three dimensional graphics display of a wire frame is generated, which display is adapted to show only the outline of the graphics.  A 2D straight line drawing command is a command for drawing a straight line when a two dimensional graphic is displayed.” [0207-0208] “Processing contents for performing the above method are explained with reference to FIG. 34 and FIG. 35. A graphics list is produced successively by a group unit from a group closer to the viewer with respect to graphics to be displayed. For example, when a cluster of triangle groups is constituted by a graphics list containing graphics divided into 1-N polygons, the polygons in the respective groups are rearranged according to Z coordinate values of the respective polygons from one having the smallest Z coordinate value (steps 10).” [0237]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakatsuka into the combination of Akita and Cerny, in order to process a great amount of data at high speed.
21.	Claim 12 is similar in scope to claim 4, and thus is rejected under similar rationale.
22.	Claim 13 is similar in scope to claim 5, and thus is rejected under similar rationale.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619